DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/720,593; 61/866,955; 14/068,406; 61/915,433; 61/984,431; 14/461,992; 62/427,879; and 15/827,322, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed applications above fail to provide adequate support or enablement for the method steps as recited in independent claim 1, specifically forming an opening through the dermis and superficial fascia…and causing the lead to move through the fat layer. Therefore, the effective filing date of the application is 11/09/2018, since Application No. 62/758,157 is the only prior-filed application providing adequate support for the limitations as recited in the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “feature for stabilizing” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “wherein the distal end of the finger is spaced
from an opposing portion of the body” in lines 9-10. It is unclear what “opposing portion” of the body the finger is spaced from based on the instant spec. According to Fig. 90 (see below), the finger is located in the middle of the U-shaped slot and the recess of a tubular body, and is spaced apart from the U-shaped slot via a gap 680a formed between the inner tip 685a of the finger and the edge 690a of the recess and U-shaped slot. However, it is not clearly defined what the “opposing portion” of the body is. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the finger spaced from a bottom edge of the U-shaped slot.

    PNG
    media_image1.png
    602
    811
    media_image1.png
    Greyscale

	Regarding claim 7, the claim recites “wherein passing the body of the anchor through the thorocolumbar fascia is performed without visualization of the thorocolumbar fascia”. It is unclear what the metes and bounds of the phrase “without visualization” encompass, since the phrase could refer to several modes of visualization (i.e. without direct visualization of the tissue via a small incision; without indirect visualization such as the lack of imaging technology; without visualization, such as the operator/user looking away from the incision/procedure at any point in time, etc.). Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the phrase “without visualization” as encompassing lack of use of imaging technology for the tissue itself as meeting the claimed limitation.
	Claims 2-6 and 8-12 are indefinite due to their dependencies on indefinite base claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (US 2015/0051621 A1) in view of Shiroff (US 2018/0008311 A1) and Daniels (US 2005/0246006 A1).
	Regarding claim 1, Sorensen discloses (abstract; paras. [0176]-[0206]; figs. 53-85) a method for anchoring a sensory nerve stimulator (SNS) lead to the anatomy of a patient, the method comprising: 
	providing an anchor assembly (anchor system 600, figs. 74-85) comprising: 
		a body (body of anchor 615, fig. 78) having a distal end (630), a proximal end (635), a longitudinal axis extending between the distal end and the proximal end (fig. 78), a bore (660) extending through the body substantially perpendicular to the longitudinal axis of the body (paras. [0199]-[0200]; figs. 78-80), a flexible finger (675) extending distally within the body (figs. 78-80), the flexible finger being formed by a recess (665) formed on one side of the body and a U-shaped slot (670) formed on the opposing side of the body (para. [0220]; figs. 78-80), wherein the distal end of the finger is spaced from an opposing portion of the body (finger 675 spaced from bottom edge of U-shaped slot 670, para. [0200]; figs. 78-80); and 
		a suture (620, para. [0200]; fig. 83) having a first end and a second end (includes distal end 710 and proximal segment 720, para. [0201]; fig. 83), the suture extending through the bore of the body (suture 620 extends into vertical bore 660, para. [0201]; fig. 83), forming a loop adjacent to the body (loop 725, fig. 83), back through the bore of the body (fig. 83), passing through the recess and extending out of the U- shaped slot (para. [0201]; fig. 83); 
	forming an opening through the dermis and the fascia (lead 605 secured to fascia 610 via anchor set in fascia, which one of ordinary skill would’ve understood to include forming an opening through dermis and fascia during procedure, paras. [0025], [0176]-[0183], [0197]-[0198] and [0203]; fig. 85); 
	positioning the body of the anchor anterior to the fascia (anchor pushed distally from inserter 15 to set into tissue, therefore one of ordinary skill would’ve understood anchor positioned anterior to fascia to be positioned in fascia, paras. [0106]-[0107], [0197] and [0203]; figs. 34-38 and 85); 
	positioning the SNS lead through the loop in the anchor assembly (lead 605 passed through loop, para. [0203]; fig. 85); and 

	However, Sorensen fails to explicitly disclose forming an opening through the superficial fascia; positioning the body of the anchor anterior to the thorocolumbar fascia; positioning the SNS lead on the fat layer disposed anterior to the superficial fascia; and pulling a portion of the suture so as to cause the body of the anchor to engage the anterior surface of the thorocolumbar fascia and to cause the SNS lead to move anteriorly through the fat layer and toward the thorocolumbar fascia until the SNS lead reaches a desired depth in the fat layer.
	Shiroff teaches (paras. [0058]-[0073]; figs. 3-4I), in the same field of endeavor, a system for implanting an electrode lead for treatment of back pain including implanting an electrode lead within the thoracolumbar fascia (para. [0062]) by forming an opening through the superficial fascia (insertion site includes needle penetrating superficial fascia, para. [0056]; figs. 4b-4d), and positioning the electrode in the thorocolumbar fascia (electrode lead positioned in thoracolumbar fascia, para. [0062]), for the purpose of providing efficient implantation of an electrode lead secured within the patient used to restore muscle function of local segmental muscles associated with lumbar spine stabilization without disruption of the electrode lead post-implantation due to surrounding anatomical structures (para. [0044]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sorensen’s method to include implantation of the lead by forming an opening through the superficial fascia and positioning the anchor in the thorocolumbar fascia, as 
	Sorensen (as modified) still fails to teach positioning the SNS lead on the fat layer disposed anterior to the superficial fascia; and pulling a portion of the suture so as to cause the body of the anchor to engage the anterior surface of the thorocolumbar fascia and to cause the SNS lead to move anteriorly through the fat layer and toward the thorocolumbar fascia until the SNS lead reaches a desired depth in the fat layer.
	Daniels teaches (paras. [0087]-[0090] and [0108]-[0111]; figs. 1-3), in the same field of endeavor, an electrical nerve stimulation device or electrode lead which may be implanted in the body via a needle through fatty tissue between the fascia and muscle tissue (paras. [0088] and [0108]-[0111]), for the purpose of effectively treating pain at a treatment site, by implanting the lead in the subcutaneous region of tissue including the fat layer, which is close to the treatment site, and therefore relieves pain (paras. [0087]-[0089]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sorensen’s (as modified) method to include positioning the SNS lead on the fat layer disposed anterior to the superficial fascia, as taught in Daniels, in order to effectively treat pain at a treatment site, by implanting the lead in the subcutaneous region of tissue including the fat layer, which is close to the treatment site, and therefore relieves pain.
	Sorensen (as modified) further teaches pulling a portion of the suture so as to cause the body of the anchor to engage the anterior surface of the thorocolumbar fascia (suture is tensioned, which would cause anchor 610 to engage thorocolumbar fascia as discussed above, para. [0203] of Sorensen, para. [0062] of Shiroff) and to cause the SNS lead to move anteriorly through the fat layer and toward the 
	Regarding claim 2, Sorensen (as modified) teaches the method of claim 1. Sorensen (as modified) further teaches wherein the body of the anchor is passed through the thorocolumbar fascia while the longitudinal axis of the body extends transverse to the anterior surface of the thorocolumbar fascia, and further wherein the body of the anchor is turned after passing through the thorocolumbar fascia so that the longitudinal axis of the body extends substantially parallel to the anterior surface of the thorocolumbar fascia (anchor 615 is turned as it is ejected from inserter 15, therefore one of ordinary skill would’ve understood anchor to be transverse to thorocolumbar fascia until ejected from inserter and then remain parallel upon placement in fascia, para. [0203] of Sorensen).
	Regarding claim 3, Sorensen (as modified) teaches the method of claim 2. Sorensen further discloses wherein the distal end of the body of the anchor is slanted (inclined distal end surface 645/650, para. [0199]; fig. 79), wherein the first end of the suture comprises an enlargement (large ball or knot 715, para. [0201]; fig. 83), and further wherein the body of the anchor is turned by pushing the body of the anchor distally against the enlargement (anchor pivots on ball and rotates within deployed area, paras. [0106] and [0203]).
	Regarding claim 4, Sorensen (as modified) teaches the method of claim 3. Sorensen further discloses wherein the enlargement of the suture is held in position while the body of the anchor is pushed distally against the enlargement (ball prevented from further distal movement and therefore held in position, para. [0106]; fig. 38).
	Regarding claim 5, Sorensen (as modified) teaches the method of claim 1. Sorensen (as modified) further teaches further comprising an inserter (15, para. [0203]), wherein the inserter 
	Regarding claim 6, Sorensen (as modified) teaches the method of claim 5. Sorensen further discloses wherein the hollow needle comprises a slot (227, para. [0097]) communicating with the lumen, and further wherein the loop of suture extends through the slot while the body of the anchor assembly is disposed in the lumen of the hollow needle (suture 30 including loop 320 extends out of slot 227 and then secured to suture cleats 290, para. [0100]).
	Regarding claim 7, Sorensen (as modified) teaches the method of claim 1. Sorensen (as modified) further teaches wherein passing the body of the anchor through the thorocolumbar fascia is performed without visualization of the thorocolumbar fascia (anchor 610 deployed through fascia via inserter 15; since Sorensen is silent as to any imaging techniques of fascia itself, one of ordinary skill would’ve understood the procedure to be performed without visualization, para. [0203] of Sorensen).
	Regarding claim 8, Sorensen (as modified) teaches the method of claim 7. Sorensen (as modified) further teaches wherein the sense of feel is used to determine when the body of anchor is passed through the thorocolumbar fascia (one of ordinary skill would’ve understood sense of feel to be used when anchor 610 is deployed through inserter 15, since the anchor is deployed through tissue and therefore the operator/user would use sense of feel to a certain extent during the procedure, para. [0203]).
	Regarding claim 9, Sorensen (as modified) teaches the method of claim 8. Sorensen (as modified) further teaches wherein the body of the anchor is carried by an inserter while the body of the anchor assembly is passed through the thorocolumbar fascia (one of ordinary skill would’ve understood 
	Regarding claim 10, Sorensen (as modified) teaches the method of claim 1. Sorensen further discloses wherein the SNS lead comprises a feature for stabilizing the loop of suture relative to the SNS lead (figs. 84-85 depicts lead 605 including feature for stabilizing the suture relative to the lead such as grooves, which correspond to the structure disclosed for the feature for stabilizing interpreted under 112(f), figs. 84-85).
	Regarding claim 11, Sorensen (as modified) teaches the method of claim 10. Sorensen further discloses wherein the feature comprises a groove extending around at least a portion of the SNS lead (figs. 84-85).
	Regarding claim 12, Sorensen (as modified) teaches the method of claim 11. Sorensen further discloses wherein the groove is formed in a collar which is disposed about at least a portion of the SNS lead (figs. 84-85 depict grooves formed in a collar disposed about at least a portion of lead 605).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0224764 A1 to Kulle, disclosing an implantable anchor for medical stimulation leads implanted in the lumodorsal fascia.
US 2014/0114385 A1 to Nijhuis, disclosing a lead positioned in the spine to stimulate the thoracolumbar fascia.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771      

/DIANE D YABUT/Primary Examiner, Art Unit 3771